Bell, J.
The motion made by the Attorney-General to dismiss the appeal for want of a sufficient recognizance, must be sustained. The recognizance contained in the record is conditioned “that the said Simeon Little shall make his personal appearance at the Hon. District Court in obedience to law, to answer said indictment in case the judgment of the District Court be reversed.” Article 722 of the Code of Criminal Procedure provides that “when the defendant appeals in any case of misdemeanor, he shall be committed to jail, unless he enter into recognizance to appear before the District Court to abide the judgment of the Supreme Court.”
The appeal is dismissed for want of a sufficient recognizance.
Dismissed.